Case 19-11983-jkf         Doc 39    Filed 11/08/19 Entered 11/08/19 16:50:53            Desc Main
                                    Document      Page 1 of 1


                             U.S. BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                               :
         Floyd Williams                              :
                                                     :
                                                     :
                                                     :      Case No. 19-11983JKF
                                                     :
Debtor(s)                                            :      Chapter 13

                                   CERTIFICATE OF SERVICE




        I, Brad J. Sadek, Esq., hereby certify that on November 8, 2019, a true and correct copy of
the ORDER DISMISSING CHAPTER 13 AND SETTING HEARING ON APPLICATION
FOR COMPENSATION was served by electronic delivery or regular US Mail to all interested and
affected parties and the Trustee per the addresses provided on their Proof of Claim.


                                                                    Very Truly Yours,

 November 8, 2019                                                   /s/ Brad J. Sadek, Esquire
                                                                    Brad J. Sadek, Esquire
